Citation Nr: 1616729	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as a qualifying chronic disability.

2.  Entitlement to service connection for bilateral finger joint pain, to include as a qualifying chronic disability.

3.  Entitlement to service connection for a bilateral ankle disorder, to include as a qualifying chronic disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 2007 to September 2011, with service in the Southwest Asia Theater of Operations.  The Veteran had subsequent service in the Air National Guard.  This matter comes before the Board of Veterans' Appeals on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran appeared before a Decision Review Officer (DRO) for a hearing in May 2013.  A transcript of this hearing has been associated with the Veteran's claims file.  The Veteran requested a Board hearing in his February 2012 VA Form 9.  This hearing was scheduled to occur in January 2014.  The Veteran failed to appear and did not provide good cause for his absence.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (e) (2015).

In addition to the Veteran's paper claims file, there are documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records that are not associated with the claims file or with VBMS.  These records were considered in the most recent Supplement Statement of the Case.  Otherwise, VBMS contained duplicative or irrelevant documents, except for the Veteran's Appellate Brief. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for bilateral ankle, bilateral finger joint, and left shoulder disorders.  The only diagnosis of record over the course of the appeal has been polyarthralgia, or joint pain.  The RO denied these claims due to a lack of evidence of a chronic disability.  But the Veteran has alleged service in the Southwest Asia Theater of Operations.

A Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2015).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders); or (3) any diagnosed illness that the VA determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

There must be objective indications of a qualifying chronic disability, which include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1), (3).  A disability is considered chronic if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period. The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of direct service connection, VA cannot impose a medical nexus requirement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Gutierrez, 19 Vet. App. at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).

Here, a December 2011 Gulf War examination was conducted.  The diagnoses were polyarthralgia of the ankles, fingers, and left shoulder.  The examiner found that the Veteran's joint pain had a partially explained etiology, finding that the arthralgias were probably related to physical activity and overuse.  Only earlier, however, the examiner found that no chronic disability was perceived on examination at that time.  The Board finds that the Veteran's accounts of pain have not been fully addressed by an examiner.  Accordingly, a remand is necessary to address this issue.  

Accordingly, VA should provide a medical examination to determine whether the Veteran's longstanding complaints of joint pain in his ankles, fingers, and left shoulder, were due to an underlying undiagnosed illness, notwithstanding the December 2011 examiner's finding that arthralgia was a diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records for his service in the United States Marine Corps and in the Air National Guard.  Verification of all active duty and active duty for training periods during the Veteran's National Guard service must be obtained.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with a Gulf War examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is asked to provide a response to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ankle, bilateral finger, and left shoulder pain can be attributed to a known clinical diagnoses?  If YES, provide an opinion regarding whether it is it at least as likely as not (50 percent or greater probability) that any of the identified clinical diagnoses are etiologically related to symptomatology noted in service or otherwise related to active service, to include wear and tear sustained incidental to active service?  The examiner must address the August 2011 STRs indicating reports of bilateral ankle pain, finger pain, and swollen and stiff joints.  

b.  If the Veteran's bilateral ankle, bilateral finger, and left shoulder pain cannot be attributed to known clinical diagnoses, is it is at least as likely as not (50 percent or greater probability) that the symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia/ Persian Gulf?

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

